Citation Nr: 1326298	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  11-22 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for hearing loss, to include as secondary to service-connected tinnitus.

2.  Entitlement to service connection for Meniere's disease, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



	INTRODUCTION	

The Veteran served on active duty from January 1983 to May 1983, from October 1989 to December 1990, and from November 1991 to March 1992.  He also had additional service, to include active duty for training, with the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided.

The Veteran contends that he is entitled to service connection for hearing loss and Meniere's disease as the conditions are related to service or, alternatively, are related to his service-connected tinnitus.  In a December 2009 VA opinion, the VA examiner stated that the Veteran's sudden idiopathic neurosensory hearing loss and/or Meniere's disease were spontaneous events and were not related to his service-connected tinnitus.  The Board finds that this opinion is inadequate for adjudication purposes as it does not address the correct standard for direct or secondary service connection, as outlined in the remand instructions below.  Therefore, the Board has determined that an addendum opinion should be obtained on remand.

Moreover, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.159 (2012).  The Veteran was provided VCAA notice in October and December 2008 that did not address how to substantiate a claim for service connection on a secondary basis.  Therefore, the Board finds that the Veteran should be afforded additional VCAA notice.

Accordingly, this case is REMANDED for the following actions: 

1.  Provide the Veteran with notice of the evidence required to establish entitlement to service connection on a secondary basis, to include the respective duties of VA and the claimant in obtaining such evidence. 

2.  Undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for hearing loss and Meniere's disease.

3.  Thereafter, provide the claim folders to the VA examiner who submitted the December 2009 VA opinion.  The examiner should be requested to review the claim folders and provide an addendum in which he responds to the following questions: 
	
a.  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's current hearing loss and Meniere's disease originated during active service or are otherwise etiologically related to his active service?  

b.  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hearing loss or Meniere's disease was caused by his service-connected tinnitus? 

c.  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hearing loss or Meniere's disease is aggravated by his service-connected tinnitus?  Note that aggravation means that the disability has permanently worsened beyond the natural progression due to the service-connected disability.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner must set forth a complete rationale for all opinions expressed and conclusions reached.

If the December 2009 examiner is unavailable, the claims folders should be reviewed by another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


